                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


BELLWETHER ENTERPRISE REAL ESTATE CAPITAL                          CIVIL ACTION


v.                                                                 NO. 19-10351
                                                                   c/w 19-13058 1


CHRISTOPHER JAYE, ET AL.                                           SECTION “F”


                              ORDER AND REASONS


     Before     the   Court    is    Bellwether     Enterprise      Real    Estate

Capital’s Rule 12(b)(6) motion to dismiss the counterclaims of

Christopher Jaye and Kristi Morgan. For the reasons that follow,

the motion is GRANTED, in part, as to Jaye and Morgan’s stand-

alone claim for attorney’s fees, and DENIED, in part, as to all

other claims.

                                    Background

     This    contract    dispute      arises     from   a   project    to   build

affordable housing in New Orleans East.

     Christopher      Jaye    and    Kristi    Morgan    own   a    real    estate

development company called Mirus New Orleans. That company owns

the Village of Versailles project —— the first affordable housing

development built in New Orleans East since Hurricane Katrina.


     1   This Order and Reasons applies to No. 19-10351 only.
                                        1
      To fund the project, Jaye, Morgan, and Mirus obtained a

commercial mortgage loan from Bellwether. The loan is insured by

the United States Department of Housing and Urban Development (HUD)

and memorialized in a mortgage note and a building loan agreement.

Under the building loan agreement, Bellwether agreed to advance

the   final   loan   proceeds   upon   HUD’s   final   endorsement   of   the

mortgage note for insurance.

      As a condition of the loan, Jaye, Morgan, and Mirus entered

into an extension fee agreement. The agreement required each to

pay Bellwether a monthly “extension fee” if final endorsement did

not occur by August 31, 2018:

      1.   Extension Fees. (a) Obligor agrees that in the
      event that Final Endorsement has not occurred on or
      before August 31, 2018, Obligor shall be liable and
      obligated to pay to Lender a monthly extension fee (the
      “Extension Fee”) equal to (i) 1/8th of one percent
      (0.125%) of the original face amount of the FHA Mortgage
      Note for each “monthly Period” (as defined below) or
      portion thereof, commencing on September 1, 2018 and
      continuing through November 31, 2018 then increasing to
      (ii) 1/4th of one percent (0.25%) of the original face
      amount of the FHA Mortgage Note for each Monthly Period
      or portion thereof, commencing on December 1, 2018 and
      continuing until Final Endorsement. In the event that
      Final Endorsement shall not theretofore have occurred,
      Obligor shall be obligated to pay each such monthly
      Extension Fee in advance, fifteen (15) days prior to the
      commencement of the applicable Monthly Period; provided
      that Lender shall refund the last such monthly Extension
      Fee to Obligor in the event that Final Endorsement shall
      occur prior to the commencement of the applicable
      Monthly Period. Thereafter, there shall be no refund of
      the monthly Extension Fee. As used herein [sic] “Monthly

                                       2
      Period” shall mean a period starting on the first day of
      a month and ending on the last day of that month.

      Final   endorsement       did    not       follow;      litigation       did.    In

September 2018, the contractor on the project, Broadmoor, LLC,

pointed to missed payments and sued Mirus, Bellwether, and others.

See Civil Action No. 18-9064. The suit settled in March 2019, and

final endorsement occurred around the same time.

      Two   months     later,   Bellwether            sued   Jaye    and    Morgan    for

breaching the extension fee agreement. 2 Bellwether says Jaye and

Morgan owe it over $360,000 in unpaid extension fees and interest.

Jaye and Morgan responded with counterclaims.

      Jaye and Morgan counterclaimed against Bellwether for breach

of contract and a declaratory judgment that the extension fee

agreement is unenforceable. They also assert a stand-alone claim

for attorney’s fees “as provided by” the extension fee agreement.

      As for the breach-of-contract counterclaim, Jaye and Morgan

say   Bellwether     breached   implied         obligations         arising    from   the

extension     fee    agreement        by       “unreasonably         and      wrongfully

delay[ing]”    final    endorsement.           They    say   they    gave     Bellwether




      2For reasons unknown to the Court, Bellwether did not sue
Jaye and Morgan’s company and co-obligor, Mirus. So, Mirus brought
a separate suit against Bellwether, asserting claims essentially
identical to the counterclaims Jaye and Morgan assert here. See
Civil Action No. 19-13058.
                                           3
everything it needed to proceed to final endorsement by August 31,

2018, but Bellwether failed to do so.

      As for the declaratory-judgment counterclaim, Jaye and Morgan

say   the   extension   fee   agreement   is   unenforceable   because   it

provides for “liquidated penalty damages" that are “manifestly

unreasonable.” They add that Bellwether failed to place them in

default, a prerequisite for recovering stipulated damages under

Louisiana law.

      The attorney-fee counterclaim is unadorned. Jaye and Morgan

merely allege that they “are entitled to recover” attorney’s fees

“as provided by the parties’ agreement and under Louisiana law.”

      Now, Bellwether moves to dismiss under Rule 12(b)(6). It first

contends that the breach-of-contract counterclaim fails because

Jaye and Morgan do not identify a contractual duty it breached. It

next contends that the declaratory-judgment counterclaim fails

because Jaye and Morgan fail to allege facts showing that the

extension fee agreement is unenforceable. It finally contends that

the attorney-fee counterclaim fails because the extension fee

agreement does not contain a provision allowing Jaye and Morgan to

recover attorney’s fees.




                                     4
                                I.

     A complaint must contain a short and plain statement of the

claim showing that the pleader is entitled to relief. FED. R. CIV.

P. 8(a)(2). A party may move for dismissal of a complaint that

fails this requirement. See FED. R. CIV. P. 12(b)(6). Such motions

are rarely granted because they are viewed with disfavor. Leal v.

McHugh, 731 F.3d 405, 410 (5th Cir. 2013) (quoting Turner v.

Pleasant, 663 F.3d 770, 775 (5th Cir. 2011)).

     In considering a Rule 12(b)(6) motion, the Court “accept[s]

all well-pleaded facts as true and view[s] all facts in the light

most favorable to the plaintiff.” Thompson v. City of Waco, Tex.,

764 F.3d 500, 502 (5th Cir. 2014) (citing Doe ex rel. Magee v.

Covington Cty. Sch. Dist. ex rel. Keys, 675 F.3d 849, 854 (5th

Cir. 2012) (en banc)). Conclusory allegations are not well pleaded

and, consequently, are not accepted as true. See Thompson, 764

F.3d at 502-03 (citing Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)).

     To overcome a Rule 12(b)(6) motion, “‘a complaint must contain

sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.’” Gonzalez v. Kay, 577 F.3d

600, 603 (5th Cir. 2009) (quoting Iqbal, 556 U.S. at 678). A claim

is facially plausible if it contains “factual content that allows




                                5
the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

     “A complaint attacked by a Rule 12(b)(6) motion to dismiss

does not need detailed factual allegations[.]” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). But it must contain “more than

labels and conclusions, and a formulaic recitation of a cause of

action’s elements will not do.” Id. at 555. Ultimately, the Court’s

task is “to determine whether the plaintiff stated a legally

cognizable claim that is plausible, not to evaluate the plaintiff’s

likelihood   of   success.”   Thompson,   764   F.3d   at   503   (citation

omitted).


                                  II.

     Jurisdiction is based on diversity, so the Court applies

Louisiana “substantive” law. See Boyett v. Redland Ins. Co., 741

F.3d 604, 607 (5th Cir. 2014) (citing Erie R.R. Co. v. Tompkins,

304 U.S. 64 (1938)). Because Louisiana choice-of-law rules are

“substantive,” the Court applies them here. See Weber v. PACT XPP

Tech., AG, 811 F.3d 758, 770 (5th Cir. 2016) (citing Klaxon Co. v.

Stentor Elec. Mfg. Co., 313 U.S. 487, 496-97 (1941)). Louisiana’s

choice-of-law rules require the Court to honor a contractual

choice-of-law provision, except to the extent the law chosen

“contravenes the public policy of the state” whose law would

otherwise apply. LA. CIV. CODE art. 3540.

                                   6
     Section 5(d) of the extension fee agreement contains a choice-

of-law   provision;   it   calls   for    the   application    of   Louisiana

contract-interpretation     law.     Neither    side   contends     that   the

application of Louisiana law “contravenes the public policy of the

state” whose law would otherwise apply. LA. CIV. CODE art. 3540.

Accordingly, the Court honors the parties’ choice and applies

Louisiana law to interpret the extension fee agreement.


                                   III.

     Bellwether first contends that Jaye and Morgan fail to state

a breach-of-contract counterclaim. Under Louisiana law, a breach-

of-contract   claim   has    three    elements:     “‘(1)     the   obligor’s

undertaking an obligation to perform, (2) the obligor failed to

perform the obligation, and (3) the failure to perform resulted in

damages to the obligee.’” IberiaBank v. Broussard, 907 F.3d 826,

835 (5th Cir. 2018) (quoting Favrot v. Favrot, 1108-09, pp. 14-15

(La. App. 4 Cir. 2011); 68 So. 3d 1099, 1108-1109).


                                     A.

     Bellwether says Jaye and Morgan fail to state a breach-of-

contract counterclaim because they fail to allege an obligation

arising from the extension fee agreement. Jaye and Morgan rejoin

that Bellwether had an implied obligation not to do anything to




                                      7
prevent    the    suspensive      condition      of   final   endorsement     from

occurring. The Court agrees.

       An obligation is “conditional” if it depends on an “uncertain

event.” LA. CIV. CODE art. 1767. It is “suspensive” if it “may not

be enforced until the uncertain event occurs.” Id. Louisiana law

regards a suspensive condition as “fulfilled” when “it is not

fulfilled because of the fault of a party with an interest contrary

to the fulfillment.” LA. CIV. CODE art. 1772.

       Civil     Code   Article     1772       embraces   a   “frustration”      or

“prevention of performance” principle: One contracting party has

an implied obligation not to do anything that prevents the other

from   performing       his   obligation.       Orleans   Parish    Sch.   Bd.   v.

Lexington Ins. Co., 2012-1686, p. 16 (La. App. 4 Cir. 6/5/13); 118

So. 3d 1203, 1216 (citing In re Crutcher-Tufts Res., Inc., 504

F.3d 535, 542 (5th Cir. 2007)). The principle flows from “the

premise [that] one should not be able to take advantage of his own

wrongful act.” Gibbs Const. Co. v. Thomas, 500 So. 2d 764, 766

(La. 1987). It applies to both obligor and obligee. LA. CIV. CODE

art. 1772 cmt. a.

       If the obligee’s fault prevents a suspensive condition from

becoming “fulfilled,” the obligor may sue for damages. See LA. CIV.

CODE art. 1772 cmt. c; 5 LA. CIV. L. TREATISE, Law of Obligations §

5.9 (2d ed.). The obligee conceptually has breached his implied

contractual      obligation.      See   LA. CIV. CODE     art.     2054;   Certain
                                           8
Underwriters at Lloyd’s, London v. Sea-Lar Mgmt., Inc., 2000-1512,

p. 8 (La. App. 4 Cir. 5/9/01); 787 So. 2d 1069, 1076.

      Here,   Jaye   and   Morgan   plausibly   allege    that   Bellwether

breached an implied obligation arising from the extension fee

agreement. That agreement conditions Jaye and Morgan’s obligation

to pay Bellwether an extension fee on an uncertain event: the

failure of final endorsement by August 31, 2018. That event is a

suspensive condition; Bellwether had a Civil Code Article 1772-

derived obligation not to prevent it from occurring. See Orleans

Parish Sch. Bd., 118 So. 3d at 1216; Gibbs Const. Co., 500 So. 2d

at 766. Jaye and Morgan allege that Bellwether breached that

implied obligation by wrongfully preventing final endorsement from

occurring within specified periods. They have stated a claim.


                                     B.

      Bellwether next contends that Jaye and Morgan fail to state

a   breach-of-contract     counterclaim   because   the   Federal   Housing

Administration Multifamily Program Closing Guide (HUD Guide) —— a

document central to the counterclaim —— refutes their allegations.

According to Bellwether, the terms of the HUD Guide prohibited

final endorsement during the earlier litigation between Mirus and

Broadmoor. Bellwether says it was that litigation —— not its

misconduct —— that delayed final endorsement. Jaye and Morgan

respond that compliance with the HUD Guide is a fact question ill-


                                     9
suited for Rule 12 resolution. They add that the HUD Guide allows

for final endorsement despite a contractor dispute; so, they say,

Bellwether cannot attribute the delay to the HUD Guide.

     The Court may consider the HUD Guide because it is part of

the motion to dismiss, referenced in the counterclaims, and central

to the breach-of-contract counterclaim. See Walker v. Beaumont

Ind. Sch. Dist., 938 F.3d 724, 735 (5th Cir. 2019) (citing Causey

v. Sewell Cadillac-Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir.

2004)).

     Section 1.17(A) of the HUD Guide contemplates delays caused

by litigation involving a borrower and a contractor:

     A. Disputes. Occasionally, Borrower and the general
        contractor may have disputes regarding change orders,
        the quality or cost of the construction work, or the
        timing of payments therefore [sic]. This may delay
        final closing. If Borrower and the general contractor
        enter into arbitration, litigation, or both, the delay
        may be excessive. It may be impossible to reach
        agreement in order to complete final closing. Such
        delays may cause Lender and Borrower to ask HUD to
        finally endorse the Note even without the full
        participation of the general contractor, because the
        cost of continuing to incur extension or other fees
        and Lender’s need to convert the underlying financing
        of the mortgage loan to permanent status.

     Section. 1.17(B) of the HUD Guide contains a procedure for

final endorsement despite such litigation:

     B. Closing Without General Contractor. If both the HUB
        Director and HUD Closing Attorney, each in his or her
        own discretion, agree, the parties may proceed to
        final closing without the participation of the general
        contractor if the following conditions are met:


                                10
       1.      Cost certification must have been satisfactorily
               completed by all parties required [sic] subject
               to this requirement.
       2.      The remaining mortgage loan proceeds must be
               placed in escrow pending the outcome of the
               dispute.
       3.      The title company must issue affirmative title
               insurance coverage over any liens that are in
               place related to the dispute.
       4.      There must be a mechanism in place for eventual
               resolution of the dispute or termination of the
               escrow that is satisfactory to HUD, such as
               litigation that does not involve HUD.

     Applying these provisions to the well-pleaded allegations of

Jaye and Morgan’s counterclaim, the Court cannot conclude that the

Broadmoor     litigation     ——    rather       than    Bellwether’s       alleged

misconduct —— delayed final endorsement. To so hold would require

resolution    of   factual    disputes        bearing    on    the    requirements

outlined in Section 1.17(B); that is not the Court’s task at this

Rule 12(b)(6) stage. Accordingly, on this record, the Court finds

that the terms of the HUD Guide do not refute the allegations of

Jaye and Morgan’s breach-of-contract counterclaim.


                                      C.

     Bellwether next contends that Jaye and Morgan’s allegations

are conclusory and therefore insufficient to state a breach-of-

contract counterclaim. The Court disagrees.

     Jaye    and   Morgan    allege    that    Bellwether       breached   implied

obligations    arising      from      the    extension        fee    agreement   by

“unreasonably and wrongfully delay[ing] the occurrence of final

                                        11
endorsement.” They add that the delay was “without justification”

and   that   they    “press[ed]    Bellwether       to    proceed    to    final

endorsement, but Bellwether failed to do so for reasons that were

never explained.” These factual allegations are not of “‘the-

defendant-unlawfully-harmed-me’”          generic        variety;   they     are

sufficiently specific to give Bellwether “‘fair notice of what the

claim is and the grounds upon which it rests.’” Wooten v. McDonald

Transit   Assocs.,   Inc.,   788   F.3d   490,   498-99      (5th   Cir.   2015)

(quoting Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555).

Accepted as true and viewed in Jaye and Morgan’s favor, the

allegations suffice to state a breach-of-contract counterclaim

against Bellwether.


                                    IV.

      Bellwether next contends that Jaye and Morgan fail to state

a counterclaim for a declaratory judgment that the extension fee

agreement is unenforceable. The Declaratory Judgment Act empowers

a federal court, “[i]n a case of actual controversy within its

jurisdiction,” to “declare the rights and other legal relations of

any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201. Jaye and

Morgan invoke the Declaratory Judgment Act and seek a declaration

that the extension fee agreement is unenforceable because it




                                    12
purports to impose “liquidated penalty damages” that are “neither

reasonable nor compensatory.”


                                             A.

        Bellwether      says       Jaye     and       Morgan    fail    to     allege    facts

establishing that the extension fee agreement is unenforceable.

Jaye    and    Morgan       rejoin    that       they    adequately      allege       that    the

agreement       is    unenforceable          because       it    does    not    “reasonably

approximate” damages. The Court agrees.

        In Louisiana, “[p]arties may stipulate the damages to be

recovered in case of nonperformance, defective performance, or

delay in performance of an obligation.” LA. CIV. CODE art. 2005. A

court       cannot    modify       stipulated         damages    “unless       they     are    so

manifestly unreasonable as to be contrary to public policy.” LA.

CIV. CODE art. 2012. And “[a]n obligee may not avail himself of a

clause stipulating damages for delay unless the obligor has been

put in default.” LA. CIV. CODE art. 2010.

        Stipulated      damages        “should          reasonably       approximate          the

obligee’s loss in the event of a breach and should not be penal.”

Keiser v. Catholic Diocese of Shreveport, Inc., 38,797, p. 9 (La.

App. 2 Cir. 8/18/04); 880 So. 2d 230, 236 (citing Am. Leasing Co.

of Monroe v. Lannon E. Miller & Son, Gen. Contracting, Inc., 469

So.    2d    325     (La.    Ct.     App.    2    Cir.    1985)).       To   determine        the

reasonableness         of    a     stipulated         damages    provision,       the    Court


                                                 13
considers “whether the parties attempted to approximate the actual

damages in confecting the agreement.” Keiser, 880 So. 2d at 236

(citing Carney v. Boles, 25,905 (La. App. 2 Cir. 9/21/94); 643 So.

2d 339).

       Jaye and Morgan have stated a claim for a declaratory judgment

that the extension fee agreement is unenforceable. 3 They allege

that the agreement imposes “liquidated penalty damages” that are

not compensatory and thus “manifestly unreasonable” under Civil

Code       Article   2012.   The   specific   factual   allegation   that   the

stipulated damages are “not compensatory” —— if accepted as true

and viewed in Jaye and Morgan’s favor —— allows the Court to draw

the reasonable inference that the agreement is unenforceable under

Louisiana law. 4 See Keiser, 880 So. 2d at 236.


                                        V.

       Bellwether next contends that Jaye and Morgan fail to state

a stand-alone claim for attorney’s fees. Jaye and Morgan do not

address the argument.


       They have also stated a claim for a declaratory judgment
       3

that, even if the agreement is enforceable, Bellwether is not
entitled to stipulated damages because it failed to place them in
default. See LA. CIV. CODE art. 2010.

      Whether the extension fee agreement is unenforceable depends
       4

on a fact question beyond the scope of Bellwether’s motion: Did
the parties attempt to “approximate” the actual damages in
confecting the stipulated-damages provision of the extension fee
agreement? See Keiser, 880 So. 2d at 236.

                                        14
                                     A.

     In Louisiana, attorney’s fees are “not allowed except where

authorized by statute or contract.” Sher v. Lafayette Ins. Co.,

2007-2441, p. 18 (La. 4/8/08); 988 So. 2d 186, 201. In a breach-

of-contract   action   like   this    one,   attorney’s   fees   are   not

recoverable “unless there is a specific provision therefor in the

contract.” Maloney v. Oak Builders, Inc., 235 So. 2d 386, 390 (La.

1970).

     Jaye and Morgan fail to allege any          basis —— statutory or

contractual —— for recovering attorney’s fees against Bellwether.

So, the Court grants Bellwether’s Rule 12(b)(6) motion as to the

stand-alone claim for attorney’s fees and dismisses the claim with

prejudice. See, e.g., Shafiq v. Ochsner Health Sys., No. 18-8666,

2019 WL 1199755, at *9 (E.D. La. Mar. 14, 2019) (dismissing stand-

alone claim for attorney’s fees because the plaintiff failed to

plead a statutory or contractual basis for recovering them).




                                     15
                               VI.

     Accordingly, IT IS ORDERED: that Bellwether’s Rule 12(b)(6)

motion to dismiss is GRANTED, in part, as to Jaye and Morgan’s

stand-alone claim for attorney’s fees, and DENIED, in part, as to

all other claims.



                       New Orleans, Louisiana, December 11, 2019



                              _____________________________
                                   MARTIN L. C. FELDMAN
                               UNITED STATES DISTRICT JUDGE




                               16
